Case 1:19-cv-00124-WJM-SKC Document 51-3 Filed 12/06/19 USDC Colorado Page 1 of 3




                                EXHIBIT 2
         Case 1:19-cv-00124-WJM-SKC Document 51-3 Filed 12/06/19 USDC Colorado Page 2 of 3
                                                                                                                                     Search
      OVERVIEW              INVESTOR NEWS                  MEDIA COVERAGE                    FINANCIAL REPORTS

         EVENTS & PRESENTATIONS                         STOCK INFORMATION                      ANALYST COVERAGE                       MANAGEMENT

                                                                        CORPORATE GOVERNANCE                            INVESTOR RESOURCES




PRESS RELEASE DETAILS


                                                                                                                NYSE: MAXR                TSX: MAXR


                                                                                                                            NYSE: MAXR


                                                                                                                            $7.27
                                                                                                                         -0.58 ( -7.39% )
                                                                                                                            Volume 1,433,468

                                                                                                                         October 9, 2019 12:20 PM
                                                                                                                        Pricing delayed by 20 minutes




   VIEW ALL NEWS


Spacecom Selects Maxar Technologies' SSL to Build AMOS-8 Communications
Satellite with Advanced Capabilities
March 26, 2018

 Scheduled for launch in 2020 to 4°West orbital position, AMOS-8 satellite will increase access to high-speed data and streaming entertainment to customers
                                                           across Europe, Africa and the Middle East

PALO ALTO, CA and TEL AVIV, Israel, March 26, 2018 /PRNewswire/ - Spacecom (TASE: SCC), operator of the AMOS satellite fleet, today announced it has
chosen SSL, a Maxar Technologies company (formerly MacDonald, Dettwiler and Associates Ltd.), (NYSE: MAXR; TSX: MAXR) to build its AMOS-8 advanced
communications satellite. The satellite will deliver state-of-the-art broadcast, broadband and data services from Spacecom's 4°degrees West 'hot spot' to
Europe, Africa and the Middle East.


AMOS-8 will include flexible high power Ku-band and Ka-bandpayloads with steerable antennas to enable customers to deliver various added value services.
The satellite is designed to provide service for a minimum of 15 years, and is based on the world's most popular commercial communications satellite platform
—the SSL 1300—which has the capability to support a broad range of advanced applications and technologies.

"SSL is dedicated to delivering advanced space systems and services that inform, entertain and connect people around the globe," said Dario Zamarian, group
president of SSL. "SSL will demonstrate our industry-leading technological capabilities, our legacy of expertise and our commercial mindset to meet all of
Spacecom's mission requirements. We are honored to be selected to manufacture this satellite, which will enable access for underserved people in Europe,
Africa and the Middle East to high-speed, reliable data—a connection essential in today's digital world to understand what is happening across the planet and
participate fully in the global community."
                                           The51-3
          Case 1:19-cv-00124-WJM-SKC Document  AMOS-8Filed
                                                      geostationary
                                                            12/06/19communications
                                                                         USDCsatellite  will be co-located
                                                                                   Colorado       Page 3with
                                                                                                           ofAMOS-3.
                                                                                                              3      A
                                                                        contract option has been signed between Spacecom and SpaceX for AMOS-8's
                                                                        scheduled launch in the second half of 2020.

                                                                        "AMOS-8 will bring additional high-quality capacity to expand our offerings and provide
                                                                        our partners with the abilities to add new and exciting services," said David Pollack,
                                                                        CEO and president of Spacecom. "Spacecom is dedicated to delivering reliable and
                                                                        cost-effective services that are enjoyed and relied upon by millions of people and
                                                                        businesses. We are eager to work together with SSL to develop this new satellite."

                                                                        About Spacecom
                                                                        Spacecom (Space-Communication Ltd.), operator of the AMOS-3 and AMOS-7 satellites
                                                                        co-located at 4°W, and AMOS-4 at 65°E, provides high-quality broadcast and
                                                                        communication services to Europe, the Middle East, Africa, and Asia via direct-to-home
                                                                        (DTH) and direct broadcast satellite (DBS) operators, Internet service providers (ISPs),
                                                                        telecom operators, network integrators and government agencies.

With the additions of AMOS-17 to 17°E in 2019 and AMOS-8 to the 4°W orbital position in 2020, Spacecom will further expand its reach reinforcing its position
as a leading multi-regional satellite operator. For more information, please visit: http://www.amos-spacecom.com/

About SSL
SSL, based in Palo Alto, California, is a leading provider of advanced spacecraft systems, with broad expertise to support commercial and government satellite
operators and innovative space missions. The company designs and manufactures spacecraft for services such as direct-to-home television, video content
distribution, broadband internet, mobile communications, in-orbit servicing, space exploration, and Earth observation. As a Silicon Valley innovator for 60 years,
SSL's advanced product line includes state-of-the-art small satellites, and sophisticated robotics and autonomous solutions for remote operations. SSL is a
Maxar Technologies company (NYSE: MAXR; TSX: MAXR). For more information, visit www.sslmda.com.

About Maxar Technologies
Maxar Technologies (formerly MacDonald, Dettwiler and Associates Ltd.) is a leading global provider of advanced space technology solutions for commercial
and government markets including satellites, Earth imagery, geospatial data and analytics, is at the nexus of the new space economy, developing and
sustaining its infrastructure and delivering products, services, systems and solutions that make it possible. As a trusted partner, Maxar Technologies provides
unmatched end-to-end advanced systems capabilities and integrated solutions expertise to help our customers anticipate and address their most complex
mission critical challenges with confidence. With more than 6,500 employees in 21 locations, the Maxar Technologies portfolio of commercial space brands
includes: SSL, MDA, DigitalGlobe, and Radiant Solutions. Every day millions of people rely on Maxar Technologies to communicate, share information and data,
and deliver insights that build a better world. Maxar trades on the Toronto Stock Exchange and New York Stock Exchange as MAXR. For more information visit
maxar.com.


Contact
Wendy Lewis | SSL Media Contact | 1-650-852-5188 | wendy.lewis@sslmda.com
Marissa Poratto | Maxar Investor Relations | 1-604-331-2044 | marissa.poratto@maxar.com
Nancy Coleman | Maxar Media Contact | 1-303-684-1674 | nancy.coleman@maxar.com
Joshua Shuman | Spacecom Media Contact |+972-54-498-5833 | joshs@shumanpr.com

SOURCE Maxar Technologies Ltd.



   VIEW ALL NEWS
